Title: From George Washington to François-Joseph-Paul, comte de Grasse-Tilly, 27 October 1781
From: Washington, George
To: Grasse-Tilly, François-Joseph-Paul, comte de


                  
                     Sir,
                     Head Quarters 27th Octr 1781—
                  
                  I take the Liberty to submit the inclosed letter to the Inspection of your Excellency—It is from Mr Morris of Philadelphia, who is sendg two of his young Sons to France for their Education—and is takg the Opportunity of one of your Frigates for their passage—Mr Morris, exclusive of being my particular friend—is a most valuable & important member of the United States—and their financier General—in which Capacity he has particulary signalized his Character where his further Exertions promise the most eminent Services to the States.
                  Permitt me to interest myself in Behalf of the Young Gentlemen who will be presented to you—& to Expect that your Excellency will shew them every patronage in your Power to fullfill their Wishes & the Views of their Parents—In doing which I can promise you the most gratefull Acknowlegements of Mr Morris & Lady—at the same Time that I assure your Excelly that you will do a most acceptable Act to me.
                  Mr Ridley the Gentleman who will have the Honor to present this to your Excellency, is the Person mentioned in the Letter of Mr Morris, to whose Care the two young Gentlemen are committed—& whom, as a Gentleman of Character & Reputation, I take the Liberty to recommend to your Excellency’s Notice & Attention—I have the Honor to be 
                  
                     G.W.
                  
               